EX.99-j.1 CONSENT OF COUNSEL We hereby consent to the use of our name and to the references to our Firm under the caption “Legal Counsel” in the Prospectus and the Statement of Additional Information that is included in Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A under the Securities Act of 1933, as amended (the “1933 Act”) and Post-Effective Amendment No. 11 under the Investment Company Act of 1940, as amended, of Academy Funds Trust.This consent does not constitute a consent under Section7 of the 1933 Act and in consenting to the use of our name and the references to our Firm under such caption we have not certified any part of the Registration Statement and do not otherwise come within the categories of persons whose consent is required under Section7 of the 1933 Act or the rules and regulations of the Securities and Exchange Commission thereunder. /s/Stradley Ronon Stevens & Young, LLP Stradley Ronon Stevens & Young, LLP Philadelphia, Pennsylvania April 2, 2013
